               Case 3:19-cr-00636-EMC Document 41 Filed 08/27/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL PASTOR (CABN 297948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6778
 7        FAX: (415) 436-7027
          daniel.pastor@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       )   CASE NO. 19-CR-0636-EMC
                                                     )
14           Plaintiff,                              )   [PROPOSED] ORDER TO EXCLUDE TIME
                                                     )   UNDER THE SPEEDY TRIAL ACT FROM JULY
15      v.                                           )   8, 2020 THROUGH SEPTEMBER 2, 2020
                                                     )
16   JUAN VALDOVINOS MENDOZA,                        )
                                                     )
17           Defendant.                              )
                                                     )
18

19           On June 25, 2020, defense counsel filed a motion to continue Defendant’s combined change of
20 plea and sentencing scheduled for July 8, 2020. See Dkt. 34. Defense counsel stated that there was good

21 cause to continue the change of plea and sentencing due to the COVID-19 pandemic and counsel’s

22 inability to meet with his client in person. Defense counsel further declared that his own health condition

23 as a kidney transplant recipient, and his need to care for his spouse who has a serious health condition,

24 limited his ability to work and consult with Defendant. On June 30, 2020, the Court granted Defendant’s

25 motion to continue the change of plea and sentencing in this case, and reset the matter for September 2,

26 2020.

27           Based on the grounds put forward by defense counsel, the government requests that the Court
28 exclude time under the Speedy Trial Act from July 8, 2020 through September 2, 2020 (inclusive),

     [PROPOSED] ORDER                                1
     19-CR-0636-EMC
              Case 3:19-cr-00636-EMC Document 41 Filed 08/27/20 Page 2 of 3




 1 pursuant to 18 U.S.C. ' 3161(h)(7)(A) and (B)(iv). The exclusion of time is appropriate under the

 2 Speedy Trial Act to allow for effective preparation of defense counsel and continuity of counsel. 18

 3 U.S.C. § 3161(h)(7)(A), (B)(iv). The ends of justice are served by excluding time and outweigh the

 4 interests of the public and the defendant in a speedy trial.

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER                                2
     19-CR-0636-EMC
              Case 3:19-cr-00636-EMC Document 41 Filed 08/27/20 Page 3 of 3




 1                                           [PROPOSED] ORDER

 2          Based on the reasons stated above, and in defendant’s Motion to Continue the Sentencing

 3 Hearing filed on June 25, 2020 (Dkt. 34), the Court hereby FINDS that the exclusion of time from July

 4 8, 2020 to September 2, 2020 (inclusive) is warranted and that the ends of justice served by the

 5 continuance outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.

 6 §§ 3161(h)(7)(A). The failure to grant the requested continuance would deny defendant effective

 7 preparation of counsel and continuity of counsel. 18 U.S.C. §§ 3161(h)(7)(B)(iv).

 8

 9
          August 27, 2020
10 DATED: _____________                                  _____________________________________
                                                         HON. EDWARD M. CHEN
11                                                       United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER                               3
     19-CR-0636-EMC
